Case: 14-10445    Date Filed: 01/05/2015   Page: 1 of 4


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-10445
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 8:13-cv-01910-VMC-AEP



DAVID ERIC HAMMER,
ANNE MARIE NEEL HAMMER,

                                                             Plaintiffs-Appellants,

                                      versus

BANK OF AMERICA,
National Association as successor by merger to
Lasalle Bank, National Association as trustee for
Wamu 2006-AR13 as a successor by assignment
from Washington Mutual Bank,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (January 5, 2015)
              Case: 14-10445     Date Filed: 01/05/2015    Page: 2 of 4


Before WILLIAM PRYOR, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:

      David and Anne Hammer appeal pro se the dismissal with prejudice of their

amended complaint against Bank of America, as the successor in interest to

National Association, Lasalle Bank, and Washington Mutual Bank (collectively

“Bank of America”). The Hammers, leaseholders in real property, complained that

their civil rights were violated in the legal proceedings that resulted in the Bank

obtaining a writ of possession, see 42 U.S.C. § 1983, and that the Bank was

unjustly enriched in violation of state law. The district court dismissed the

Hammers’ federal claim for failure to state a claim, see Fed. R. Civ. P. 12(b)(6),

and declined to exercise supplemental jurisdiction over the Hammers’ claim under

Florida law. We affirm.

      The district court did not err by dismissing the Hammers’ amended

complaint because they failed to establish that Bank of America was a state actor.

The use of the state courts by Bank of America to seize its property did not

transform it into a state actor. See Harvey v. Harvey, 949 F.2d 1127, 1133 (11th

Cir. 1992) (“Use of the courts by private parties does not constitute an act under

color of state law.”). When Bank of America applied for the Sheriff to execute the

writ of possession, the Hammers filed affidavits that stayed the execution. See Fla.

R. Civ. P. 1.580(b). The Hammers argue that they were denied due process


                                          2
               Case: 14-10445     Date Filed: 01/05/2015    Page: 3 of 4


because their affidavits were struck ex parte on the motion of the bank, but the

Hammers’ complaint alleged that the district court held a hearing on the motion

before it struck the affidavits. Although the Hammers failed to appear because they

purportedly did not receive notice of the hearing, the Hammers had already been

given multiple opportunities to be heard on their claim to the property. The

Hammers’ complaint alleged that they had received notice of and had objected to

the motion of the bank for a writ of possession; the state court stayed the motion

and ordered the bank and the Hammers to mediate their dispute, but that mediation

was unsuccessful; and after the state court awarded a writ of possession to the

bank, the Hammers appealed. Unlike the creditor in Lugar v. Edmondson Oil Co.,

457 U.S. 922, 102 S. Ct. 2744 (1982), that attached property ex parte before a final

judgment of foreclosure against the debtor, id. at 924–25, 102 S. Ct. at 2747, or the

creditor in Davis Oil Co. v. Mills, 873 F.2d 774 (5th Cir. 1989), that extinguished a

mineral lessee’s interest without notice of the seizure or sale of the property, id. at

778–81, Bank of America did not unilaterally deprive the Hammers of a property

right without due process.

      The Hammers have abandoned any challenge they might have made to the

dismissal of their complaint that Bank of America was unjustly enriched. Although

“we read briefs filed by pro se litigants liberally, issues not briefed on appeal by a

pro se litigant are deemed abandoned.” Timson v. Sampson, 518 F.3d 870, 874


                                           3
              Case: 14-10445    Date Filed: 01/05/2015   Page: 4 of 4


(11th Cir. 2008) (internal citations omitted). The Hammers do not contest the

dismissal of their complaint for unjust enrichment.

      We AFFIRM the dismissal of the Hammers’ amended complaint.




                                         4